         Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

JOSE ANTONIO AROCHI,              *
                                  *
     Plaintiff/Cross-Defendant,   *
                                  *
v.                                *                            Case No. 1:18-cv-02266 APM
                                  *
NOVAK DRUCE CONNOLLY BOVE *
& QUIGG, LLP, ET AL.,             *
                                  *
     Defendants/Cross-Plaintiffs. *
                                  *


                                       STATUS REPORT

       Defendants/Cross-Plaintiffs Novak, Druce, Connolly, Bove & Quigg, LLP, Burton
Amernick, Tracy Druce, Gregory Novak, and Melvin Todd (collectively “Novak Druce”) pursuant
to the Court’s Minute Order of September 24, 2020 make this their Status Report on ongoing
discovery efforts and as to whether Plaintiff Arochi’s continued discovery focus upon the Novak
Druce Microsoft Azure Cloud environment (“Azure”) is proportional to the needs of the case, or
if an appropriate protective order should be made consistent with Rule 26 (b)(2)(B).

       As set out below, Arochi has already been provided discovery from Novak Druce laptops
and other devices, and future additional discovery from Azure, which is not reasonably accessible,
is likely to yield few, if any additional documents. Any such additional documents or other
information that could be developed through a search of Azure would require a significant cost in
both IT support time and critically needed attorney review time.

       The total estimated costs to gain access to Azure, combined with the limited benefit of any
additional relevant non-duplicative documents that might be produced, far exceed both the amount
in controversy, and available party resources - and are discovery efforts which are not proportional
to the needs of the case under any circumstances.



                                                 1
         Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 2 of 8




       Cost estimates to provide full access to Azure ranges from about $400,000 to $1,000,0000.
Price proposals are attached and were provided to Plaintiff. See email to Plaintiff dated September
24, 2020 attached hereto as Exhibit A. As this Court knows, and as more fully set forth below,
Plaintiff simply wants to continue to “kick the can” down the road with requested extension after
requested extension when it comes to this Azure issue. Enough is enough. Plaintiff’s discovery
demands regarding Azure are entirely disproportionate to the needs of this $150,000 dispute. As
such, and given that Defendants have spent over $300,000 in maintaining Azure, the Court should
issue a Protective Order barring Plaintiff’s discovery requests and permit Defendants to move
Azure to a static environment.

       STATUS OF COMPLIANCE WITH THE COURT’S MINUTE ORDERS OF
                            SEPTEMBER 24

       1. Novak Druce has complied with the Court’s Minute Orders, as well as direction given
during the proceedings of September 24. Namely, Novak Druce provided cost estimates and
explanations of the Azure environment to Plaintiff on September 24, and arranged a meet and
confer between the IT Consultants/experts on September 28.

       2. Novak Druce provided a further update to Plaintiff on September 29, which was a
restatement of Novak Druce’s IT Consultant’s earlier discussion on limited searching and which
was provided to Plaintiff on July 13, 2020, but which was rejected. Exhibit B.

       3. Plaintiff’s counsel represented on September 24 that it would produce the Stroud
deposition transcript by the close of business on the same date.

       4. To date, while Plaintiff’s counsel has engaged Novak Druce and third parties regarding
discovery, Plaintiff’s counsel has yet to produce the Stroud deposition transcript as Ordered.

   AZURE BACKGROUND ISSUES: DATABASE IS NOT READILY ACCESSIBLE

       5. Since about February 2016 and more than two (2) years before the instant litigation
commenced, Novak Druce migrated its general operational resources/ databases, including email,
accounting modules and certain support resources to Azure. The purpose of this migration was to
facilitate the wind down of Novak Druce’s legal practice and to meet the demands of Plaintiff’s



                                                 2
          Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 3 of 8




litigation hold. Maintaining Azure, along with Novak Druce having maintained laptops and other
devices, satisfies and discharges each of its obligations to Plaintiff pre-suit.

       6. Since February 2016, Novak Druce has spent in excess of $300,000 in order to maintain
the base readiness of Azure in order to comply with Arochi’s litigation hold; and, Novak Druce
has not accessed Azure for operational purposes since well before the initiation of this litigation.
Arochi’s continued allegations of spoliation due to Azure not being readily accessible without
significant cost or expense does not form a proper basis for a claim of spoliation and, further,
Plaintiff’s position fails to consider that the overwhelmingly significant production of relevant and
non-duplicative discovery has, in all substantial likelihood, already been produced through
searches and production from the Novak Druce laptops and other devices discussed herein above.

       7. Funding for maintaining the Azure environment is no longer available and exceeds the
Novak Druce Parties’ resources. Novak Druce has made extensive efforts to cooperate with
Plaintiff to facilitate his search of Azure, and while Plaintiff’s counsel endeavors fruitlessly to
develop basic search strings and search parameters some two (2) years after the start of this
litigation, Novak Druce’s costs continue to mount. Given that Plaintiff’s counsel has failed, and
continues to fail to meaningfully tailor appropriate search strings, focus discovery efforts, or to
otherwise cooperate in discovery, any further expense associated with Azure can no longer be
considered proportional to the needs of the case.

  NOVAK DRUCE EFFORTS TO COMPLY WITH AND FACILITATE PLAINTIFF’S
                       DISCOVERY IN AZURE

       8. Following the Order allowing Novak Druce’s former counsel to withdraw on May 23,
2020 (DKT 68), Arochi filed his first Motion to Compel (“MTC 1”) on June 11, 2020 (DKT 70).
MTC 1 was timely opposed by Novak Druce on July 20, 2020 (DKT78). MTC 1 substantially
raises issues related to discovery within Azure and Novak Druce’s objections to such.

       9. In an effort to resolve MTC 1, Novak Druce filed its Status Report dated June 17, 2020
(DKT 72), offering Plaintiff access to Azure at Plaintiff’s cost and expense given the not readily
accessible nature of Azure, and in view of the other discovery already being produced by Novak
Druce. Novak Druce’s offer was premised on the fact that Plaintiff was seeking wide ranging and
broad discovery through his MTC 1, much of which was completely disconnected from Plaintiff’s

                                                   3
           Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 4 of 8




actual claim, and whose production would require the spooling up of Novak Druce resources long-
since shuttered. Novak Druce did not seek to deny Plaintiff ultimate access to this information,
but Novak Druce should not be required to pay for Plaintiff’s fishing expedition,                                  and
unwillingness to focus on the claim and not the harassment of Novak Druce.

         10. Thereafter, throughout June and July 2020, no less than a dozen communications were
exchanged between Novak Druce, Plaintiff, and each of the Party’s respective IT Consultants/
experts. Throughout these exchanges, Plaintiff and his IT Consultant/Expert insisted upon
unfettered access to Azure, made baseless assertions of spoliation on the part of Novak Druce, and
shifted positions with respect to production from Azure, while challenging the efforts of Novak
Druce’s IT Consultant to assist in providing cost estimates and access to Azure. Representative
communications between the Parties over this time period are attached as Exhibit C, and are
provided to demonstrate the efforts taken to cooperate with Plaintiff to access Azure despite the
fact that Plaintiff’s discovery requests are far beyond any issue germane to his claim.1

         11. The communications attached in Exhibit D resulted from Plaintiff’s counsel requesting
a narrowing of the Azure inquiry to simple email searches and a cost proposal associated therewith.
This cost proposal was, in fact, originally provided to Plaintiff on July 13, 2020 in Novak Druce’s
IT Consultant’s email Plaintiff’s IT Consultant.

         12. Given Plaintiff’s counsel’s failure to cooperate in an attempt to reach resolution on
Azure, including search strings, Novak Druce notified Plaintiff of its intention to continue to
preserve Novak Druce data, but to do so in a static environment. Plaintiff’s counsel was informed
that Plaintiff would be apprised of the migration schedule, and Plaintiff was given the opportunity
to maintain Azure while he determined if searches were actually desired. Communications
concerning moving Azure to a static environment are attached as Exhibit E.

         13. Plaintiff’s counsel, in disregard of Novak Druce’s communicated assurances of not
moving Azure to a static environment without notice to Plaintiff in advance, instead filed his


1
  By way of example, some of Plaintiff’s most recent discovery requests seek such documents as “…all documents
relating to the operational aspects of the Firm” and Novak, Druce, Todd, Amernick, McShane, Preston, Stransky,
and the Executive Committee. If such requests could even be interpreted, it would encompass nearly every
document produced by the firm since its inception. Novak Druce should no longer be forced to endure the
harassment and abuse it has suffered at the hands of Plaintiff’s counsel and their disregard for the discovery process.

                                                           4
         Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 5 of 8




Emergency Motion to Compel Enforcement of the Court’s March 9, 2020, Discovery Order, To
Instruct the Novak Druce Defendants to Conduct the Search That They Previously Told the Court
They Were Doing, To Preserve the Status Quo Until the Search is Concluded, and To Assign the
Case to a Magistrate Judge to Supervise Discovery.” See August 17, 2020, Docket Entry No. 82.

       14. The issues raised in Plaintiff’s Motions to Compel are substantially related to Plaintiff’s
efforts to seek discovery from Azure. All such discovery is not proportional to the needs of the
case, and ignores the communications undertaken over the course of two months by Novak Druce
at the time of Arochi filing his Motions to Compel.

                          THE COURT’S HEARINGS ON AZURE

       15. From August 24 to September 24, 2020, the Court held a series of five hearings directed
towards Plaintiff’s desire to search Azure; and, Novak Druce’s arguments as to the scope of
discovery which it had already produced to Plaintiff, and the low probability that relevant, non-
duplicative, non-privileged discovery would be found within Azure. Further discussions took
place in these hearings regarding Azure not being readily accessible, the cost of undertaking Azure
searches, and discovery sought by Plaintiff as not being proportional to the needs of the case.

       16. Over the same period of August 24 to September 24, Plaintiff began to submit to Novak
Druce varying lists of search “strings” or, rather, search words, along with varying custodians for
Azure searching. Despite Novak Druce’s efforts to meet and confer with Plaintiff’s counsel to
resolve search issues, all efforts were of no avail. The Court has previously addressed Plaintiff’s
counsel’s inability to form a proper search string. Plaintiff’s search strings and custodians remain
in flux to this date and are over-broad and beyond the needs of this case. Examples of Plaintiff’s
various search strings as provided to Novak Druce are attached as Exhibit F. As presented,
Plaintiff’s search strings go well beyond the issues of this case and no matter what devices were
searched, would likely produce huge volumes of results that would require significant attorney
time to review. See e.g., Exhibit F at September 23, 2020 email from C. Michael Tarone to
Gregory Novak (seeking results for extraordinarily broad search terms such as “Officer”,
“Commit*”, “Manag*, “Operat*”, “Superv*”, “day to day”, among numerous others).




                                                 5
         Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 6 of 8




       17. Plaintiff, through his counsel’s email of September 25, 2020, as well as in the meet
and confer between the Parties’ respective IT consultant/experts held on September 28, 2020, has
attempted to (i) revert back to a limited search of emails as was discussed and rejected by Plaintiff
in July, while (ii) reserving the right to seek discovery beyond email. See Exhibit D.

       18. On September 29, 2020, Plaintiff’s counsel mischaracterized the meet and confer
discussions of September 28, while seeking the same information from Novak Druce’s IT
consultant that had been earlier Arochi furnished on July 13, 2020. See Exhibits B and C.

       19. Plaintiff’s wide-ranging discovery efforts, including his Motions to Compel, together
with his sweeping search “strings” (words), all underscore the broad and impermissible nature of
Plaintiff’s requests and that such are not limited to Novak Druce emails. Even if such were limited
to emails, responsive and relevant emails have already been produced as stated herein. These
Novak Druce searches have also been challenged by Plaintiff. To assure compliance with
Plaintiff’s discovery requests as they stand would require a tremendous expenditure of resources
to then possibly achieve production of a small scope of documents. The efforts required and the
scope of discovery sought by Plaintiff is not proportional to the needs of the case.

       20. Plaintiff’s ESI Status Report is in effect a tacit admission that discovery sought from
Azure is not proportional to the needs of the case, and simply asks this Court to put off a
determination of proportionality until some future date. All of this despite the exhausting of both
Party and Judicial resources spanning the last five hearings on this very issue. As such, Plaintiff’s
own ESI Status Report supports the entry of an appropriate Protective Order under
Rule 26(b)(2)(B) in favor of Novak Druce finding that Plaintiff’s sought discovery of Azure is not
proportional to the needs of the case, consistent with Rule 26(b)(1).


Dated: September 29, 2020                      Respectfully submitted,

                                                     /s/ Gregory V. Novak
                                              Gregory V. Novak
                                              On behalf of
                                              Novak Druce Connolly Bove & Quigg LLP
                                              gnovak@polsinelli.com



                                                 6
Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 7 of 8




                                  /s/ Burton A. Amernick
                           Burton A. Amernick
                           Polsinelli, PC
                           1401 Eye Street N.W., Suite 800
                           Washington, D.C. 20005
                           bamernick@polsinelli.com


                                  /s/ Tracy W. Druce
                           Tracy W. Druce
                           Polsinelli PC
                           1000 Louisiana Street
                           Suite 6400
                           Houston, TX 77002
                           tdruce@polsinelli.com

                                  /s/ Gregory V. Novak
                           Gregory V. Novak
                           Polsinelli PC
                           1000 Louisiana Street
                           Suite 6400
                           Houston, TX 77002
                           gnovak@polsinelli.com



                                  /s/ Melvin A. Todd
                           Melvin A. Todd
                           Polsinelli PC
                           1000 Louisiana Street
                           Suite 6400
                           Houston, TX 77002
                           mtodd@polsinelli.com




                              7
        Case 1:18-cv-02266-APM Document 92 Filed 09/29/20 Page 8 of 8




                             CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that a true and accurate copy of the foregoing Status Report was
served electronically on this 29th day of September, 2020 to:
                           John M. Clifford
                           Clifford & Garde LLP
                           1828 L St., NW
                           Suite 500
                           Washington, DC 20036
                           jclifford@cliffordgarde.com
                           C. Michael Tarone
                           Tarone Law Firm
                           1828 L Street, NW
                           Suite 500
                           Washington, DC 20006
                           cmtaronelaw@hotmail.com
                           Elizabeth Torphy-Donzella
                           Alexander I. Castelli
                           SHAWE ROSENTHAL LLP
                           One South Street, Suite 1800
                           Baltimore, Maryland 21202
                           etd@shawe.com
                           aic@shawe.com


                                                /s/ Melvin A. Todd
                                                Melvin A. Todd




                                            8
